                                                                                         FILED
                                                                                      August 02, 2021
                                                                                   CLERK, U.S. DISTRICT COURT
                                                                                   WESTERN DISTRICT OF TEXAS

                           UNITED STATES DISTRICT COURT                             M. Trujillo
                                                                       BY: ________________________________
                             WESTERN DISTRICT OF TEXAS                                         DEPUTY
                                     El PASO DIVISION
__________________________________________
                                                §
BRANDON CALLIER,                                §
                                                §
                             Plaintiff,         §
                                                §
               v.                               §
                                                §
NATIONAL UNITED GROUP, LLC, a Texas §
Limited Liability Company, CENTENE              §
CORPORATION, d/b/a AM BETTER, a                 §
Delaware Corporation, MULBERRY                  §
MANAGEMENT CORPORATION, d/b/a                   §
OSCAR MANAGEMENT CORPORATION, a §                     Case # 3:21-CV-00071-DB
Delaware Corporation, CR INSURANCE GROUP§
LLC, a Florida Limited Liability Company,       §
HEALTH ONE CORP, a Florida Corporation,         §
SUSAN CARRASCO, ALEXA ASSURANCE §
CORP, a Florida Corporation, ABIGAIL VELEZ, §
RICARDO MOREIRA, MARIA ALLEN                    §
CARDONA, ALLEN INSURANCE SERVICES, §
INC, a Florida corporation, CARLOS              §
RODRIGUEZ, LPV SERVICES, INC., LIZA             §
POLANCO and JOHN DOES 1-4                       §
                                                §
                                                §
                             Defendants.        §
__________________________________________§

                                  CERTIFICATE OF SERVICE


I hereby certify that on August 2, 2021, I caused a true copy of the foregoing, PLAINTIFF’S MOTION
TO DISMISS DEFENDANT CENTENE CORPORATION to be served via electronic mail to all
attorneys of record.


August 2, 2021,                              Respectfully submitted,
Brandon Callier
Plaintiff Pro Se
6336 Franklin Trail Drive
El Paso, TX 79912
Callier74@gmail.com
